In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00066-CV
     ___________________________

       IN RE ERIC DRAKE, Relator




              Original Proceeding
 101st District Court of Dallas County, Texas
        Trial Court No. DC-20-17217


Before Sudderth, C.J.; Birdwell and Walker, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

for emergency relief and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and motion for emergency relief are denied.

                                                    Per Curiam

Delivered: February 23, 2022




                                          2